Exhibit 10.35

PEPCO HOLDINGS, INC.

RESTRICTED STOCK UNIT AGREEMENT

(Performance-Based)

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made this
             day of                     , 2011 (the “Date of Grant”), by and
between Pepco Holdings, Inc. (the “Company”), and                             ,
an employee of the Company (the “Participant”).

WHEREAS, the Company has adopted the Pepco Holdings, Inc. Long-Term Incentive
Plan (the “Plan”).

WHEREAS, on January 27, 2011, the Committee approved the material terms and
conditions for a grant to the Participant of a Performance-Based Award of
Restricted Stock Units under the Plan (the “RSU Award”).

WHEREAS, the Company desires to enter into a formal agreement with the
Participant related to the grant to the Participant of the RSU Award on the
terms and conditions approved by the Committee and as hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Company and Participant agree
as follows:

1. Restricted Stock Unit Award.

 

  (a) The Company hereby grants to the Participant the RSU Award consisting of
                         Restricted Stock Units. The Restricted Stock Units are
notional units of measurement denominated in shares of Stock (i.e., one
Restricted Stock Unit is equivalent in value to one share of Stock, subject to
the terms hereof). The Restricted Stock Units represent an unfunded, unsecured
contractual right.

 

  (b) The Restricted Stock Units granted by this RSU Award are subject to the
terms, conditions and performance-based vesting requirements set forth on
Schedule A attached hereto and in the Plan. The performance period shall begin
on January 1, 2011 and end on December 31, 2013 (the “Performance Period”), as
described in more detail on Schedule A attached hereto. The performance
objectives and related business criteria with respect to the Performance Period
(collectively, the “Performance Goals”) and other relevant information related
to this RSU Award are set forth on Schedule A attached hereto.

 

  (c) The restriction period of this RSU Award (the “Restriction Period”) shall
equal the Performance Period.

 

  (d)

The Committee has determined that this RSU Award is intended to be
“performance-based compensation” as defined in Section 162(m) (“Section 162(m)”)
of the Internal Revenue Code of 1986, as amended,



--------------------------------------------------------------------------------

  including the Treasury Regulations promulgated thereunder (the “Code”). As
such, this RSU Award shall be deemed for purposes of this Agreement to be a
Performance-Based Award under, and shall be subject to all of the related terms,
conditions, limitations and requirements of, Sections 7 and 8.C. of the Plan.

2. Vesting. Subject to compliance with Section 13, the Restricted Stock Units
under this RSU Award shall vest only to the extent that the Performance Goals
described in Section 1(b) are satisfied, except as provided in Section 3 hereof,
and, except as provided in Section 2(b), 2(c) or 3 hereof, the Participant
remains continuously employed by the Company or a Subsidiary until the end of
the Performance Period. Subject to all of the foregoing:

(a) Except as otherwise provided by Sections 2(b), 2(c) or 3 hereof, if the
employment of the Participant by the Company or any Subsidiary terminates prior
to the end of the Restriction Period, this RSU Award shall be immediately
forfeited in its entirety.

(b) Upon the Retirement, Disability or death of the Participant, or upon the
Early Retirement of the Participant at the Company’s request, in each case,
during the Restriction Period and prior to any termination of Participant’s
employment with the Company or any Subsidiary, the number of Restricted Stock
Units, if any, payable under this RSU Award shall equal the number of Restricted
Stock Units that otherwise would be paid, if any, following the Restriction
Period (based on the achievement of the Performance Goals as determined under
Section 1(b)), multiplied by a fraction, the numerator of which shall be the
number of days in the Restriction Period during which the Participant was
continuously employed by the Company or a Subsidiary, and the denominator of
which shall be the total number of days in the Restriction Period. The remaining
portion of this RSU Award that does not vest in accordance with this
Section 2(b) shall immediately be forfeited.

(c) Upon the Early Retirement of the Participant at the Participant’s request,
the RSU Award shall immediately be forfeited, unless otherwise provided by the
Committee in writing prior thereto.

Any portion of this RSU Award as to which the vesting requirements of this
Section 2 have been satisfied shall be payable in accordance with Section 5
hereof.

3. Accelerated Vesting. Notwithstanding anything in this Agreement to the
contrary, if the Participant is terminated by the Company or a Subsidiary as an
employee, or if the Participant terminates such employment for Good Reason, in
each case within 12 months following a Change in Control, a portion of the
Restricted Stock Units represented hereby shall vest and be payable in
accordance with Section 5 hereof, which portion shall equal such number of
Restricted Stock Units multiplied by a fraction, the numerator of which shall be
the number of months in the Restriction Period that have elapsed as of the date
of termination of employment, and the denominator of which shall be the total
number of months in the Restriction Period.

4. Dividend Equivalents. Dividend Equivalents under the Plan have been granted
in conjunction with this RSU Award, such that any dividend paid in cash on
shares of Stock will be

 

-2-



--------------------------------------------------------------------------------

credited to the Participant as Dividend Equivalents as if the Restricted Stock
Units represented hereby were outstanding shares of Stock. Such credit shall be
made in the form of additional whole and/or fractional Restricted Stock Units,
based on the Fair Market Value of the Stock on the trading day immediately prior
to the date of payment of any such dividend. All such additional Restricted
Stock Units shall be subject to the same vesting and forfeiture requirements
applicable to the Restricted Stock Units in respect of which they were credited
and shall be awarded in accordance with Section 5 hereof. Notwithstanding
anything in this Agreement to the contrary (except Section 3), no dividends
credited in the form of Restricted Stock Units shall be paid to the Participant
with respect to Restricted Stock Units under this RSU Award if the Performance
Goals with respect hereto have not been satisfied.

5. Payment of Award. Payment of vested Restricted Stock Units (which shall
include Restricted Stock Units paid pursuant to Dividend Equivalents described
in Section 4) shall be made within thirty (30) days following the satisfaction
of all of the applicable vesting requirements under Section 2 hereof upon the
completion of the Performance Period, or, if earlier, following accelerated
vesting under Section 3 hereof. The vested Restricted Stock Units shall be paid
in the form of one share of Stock for each Restricted Stock Unit, minus
deductions for applicable minimum statutory withholding taxes as set forth in
Section 11 of this Agreement.

6. Nontransferability of Award. Neither this RSU Award nor any Restricted Stock
Units covered hereby (including any Dividend Equivalents described in Section 4)
may be assigned or alienated, and shall not be subject to attachment or other
legal process except (i) to the extent specifically mandated and directed by
applicable state or Federal statute; (ii) to the Company as a result of the
forfeiture thereof pursuant to this Agreement; or (iii) as provided in
Section 11 this Agreement with respect to withholding of applicable taxes. Any
attempted disposition of this RSU Award or the Restricted Stock Units (or any
interest herein) in violation of this Section 6 shall be null and void.

7. Terms and Conditions. The terms and conditions included in the Plan are
incorporated herein by reference, and to the extent that any conflict or
ambiguity may exist between the terms and conditions included in this Agreement
and the terms and conditions included in the Plan, the terms and conditions
included in the Plan shall control. By execution of this Agreement, the
Participant acknowledges receipt of a copy of the Plan and further agrees to be
bound thereby and by the actions of the Committee and/or the Board pursuant to
the Plan.

8. No Rights as a Stockholder. The Restricted Stock Units granted pursuant to
this RSU Award, whether or not vested, will not confer any voting rights or any
other rights of a stockholder of the Company upon the Participant, unless and
until such Restricted Stock Units have vested and shares of Stock underlying
such Restricted Stock Units have been issued and delivered to the Participant.
The Company shall not be required to issue or transfer any certificates
representing shares of Stock upon vesting of the RSU Award until all applicable
requirements of any law, rule or regulation have been compiled with, and such
required approvals of any government agency have been obtained. Further, no
issue or transfer of such certificates shall occur until such shares of Stock
have been duly listed on any securities exchange on which the Stock may then be
listed.

9. Stock Issuable Upon Vesting. Upon vesting of the RSU Award and payment of any
Stock pursuant to Section 5 hereof, the Participant shall be provided with the
certificate or

 

-3-



--------------------------------------------------------------------------------

certificate numbers evidencing ownership of the shares of such Stock, subject to
the implementation of an arrangement with the Participant to effectuate all
necessary tax withholding. Such certificate or certificates may, however,
reflect the fact that the shares represented thereby have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), and may not
be sold or transferred unless such shares are registered in the future or unless
the Participant meets an exemption from registration under the Securities Act.
The Company shall follow all requisite procedures to deliver such certificates
to the Participant; provided, however, that such delivery may be postponed to
enable the Company to comply with any applicable procedures, regulations or
listing requirements of any government agency, stock exchange, transfer agent or
regulatory agency.

10. No Employment Right; Tenure. This Agreement shall not constitute a contract
of employment between the Company or any Subsidiary and the Participant. The
Participant’s right, if any, to serve the Company as a director, officer,
employee or otherwise shall not be enlarged or otherwise affected by this
Agreement or his or her designation as a Participant under the Plan.

11. Tax Withholding. The Participant acknowledges this RSU Award may give rise
to a tax liability and a withholding obligation associated therewith, and that
no shares of Stock shall be issuable to the Participant hereunder until such
withholding obligation is satisfied in full. In accordance with Section 16.C. of
the Plan, the Company or a Subsidiary may withhold up to, but no more than, the
minimum applicable statutory federal, state and/or local taxes (collectively,
“Tax Withholding Requirements”) at such time and upon such terms and conditions
as required by law or determined by the Company or a Subsidiary. Subject to
compliance with any requirements of applicable law, a Participant shall have all
or any portion of any Tax Withholding Requirements that may be payable in
respect to a distribution of Stock under this Agreement satisfied when due
through the payment by the Participant of cash to the Company or a Subsidiary,
funded by the disposition on the Participant’s behalf or for the Participant’s
account of shares of Stock which would otherwise be delivered to the Participant
having an aggregate Fair Market Value equal to the aggregate amount of such Tax
Withholding Requirements.

12. Securities Law Compliance. The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the shares of Stock subject to the RSU Award. The Company intends to
maintain the effectiveness of this registration statement but has no obligation
to the Participant to do so. If the registration statement ceases to be
effective, the Participant will not be able to transfer or sell shares of Common
Stock, which were issued to the Participant pursuant to the RSU Award at a time
that such registration statement was not effective, unless exemptions from
registration under applicable securities laws are available. Such exemptions
from registration are very limited and might not be available. The Participant
agrees that any resale of shares of Stock issued pursuant to the RSU Award shall
comply in all respects with the requirements of all applicable securities laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act and the Securities Exchange Act of 1934, and the respective rules
and regulations promulgated thereunder) and any other law, rule or regulation
applicable thereto, as such laws, rules, and regulations may be amended from
time to time. The Company shall not be obligated to either issue shares of Stock
or permit the resale of any such shares if such issuance or resale would violate
any such requirements.

 

-4-



--------------------------------------------------------------------------------

13. Section 162(m) Compliance. Notwithstanding anything in this Agreement to the
contrary (except Section 3) but in addition to the provisions contained in the
Plan and in this Agreement with respect to the payment of compensation intended
to comply with Section 162(m):

(a) In no event shall this RSU Award vest in whole or in part unless the
Committee has certified in writing that the Performance Goals hereunder shall
have been satisfied, and the Retirement, Disability or death of the Participant
shall serve only to reduce the number of Restricted Stock Units that may be
received if and when such Performance Goals are satisfied as described in
Section 1(b).

(b) No adjustment that is otherwise permitted under this Agreement shall be made
to this RSU Award in whole or in part if such adjustment would prevent the RSU
Award (or any other Award, whether to the same Participant or any other
Participant) from satisfying the requirements for “performance-based
compensation” of Section 162(m).

14. Other Plans and Agreements. Any gain realized by the Participant pursuant to
this Agreement shall not be taken into account as compensation in the
determination of the Participant’s benefits under any pension, savings, group
insurance, or other benefit plan maintained by the Company or a Subsidiary,
except as determined by the board of directors of such company or as expressly
provided under the terms of such other plan. The Participant acknowledges that
receipt of this Agreement or any prior agreement under the Plan shall not
entitle the Participant to any other benefits under the Plan or any plans
maintained by the Company or a Subsidiary.

15. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement and the Plan.
Any interpretation or construction of any provision of, and the determination of
any question arising under, this Agreement shall be made by the Committee in its
sole discretion and shall be final, conclusive, and binding. The Committee may
designate any individual or individuals to perform any of its functions
hereunder.

16. Changes in Capitalization. The Restricted Stock Units under this RSU Award
shall be subject to the provisions of Section 16.H. of the Plan relating to
adjustments for changes to the Company’s capitalization. The RSU Award shall not
affect the right of the Company or any Subsidiary to reclassify, recapitalize or
otherwise change its capital or debt structure or to merge, consolidate, convey
any or all of its assets, dissolve, liquidate, windup or otherwise reorganize.

17. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the choice of
law principles thereof.

18. Section 409A. This Agreement shall be interpreted to ensure, to the fullest
extent possible, that the payments contemplated hereby constitute short-term
deferrals as determined

 

-5-



--------------------------------------------------------------------------------

under Section 409A of the Code (“Section 409A”).- However, if the RSU Award is
determined to be subject to Section 409A and any payment is triggered by a
separation from service, the payment will, if the participant is a specified
employee (as determined under Section 409A) and to the extent required by
Section 409A, be delayed until the date this is one day after the six month
anniversary of such separation from service.

19. Binding Effect. This Agreement shall inure to the benefit of, and be binding
on, the Company and its successors and assigns, and the Participant and his or
her heirs, administrators, executors, other legal representatives and permitted
assigns, whether so expressed or not.

20. No Waiver. No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right under this Agreement constitute
a continuing waiver of the same or a waiver of any other right hereunder.

21. Further Assurances. The Participant hereby agrees to take whatever
additional action and execute and deliver all agreements, instruments and other
documents the Company may deem necessary or advisable to carry out or effect any
of the obligations or restrictions imposed on the Participant or the RSU Award
pursuant to the express provisions of the Agreement and/or the Plan.

22. Definition of Terms. Capitalized terms used herein but not otherwise defined
in this Agreement shall have the meanings ascribed to them under the Plan.

23. Entire Agreement. This Agreement and the Plan constitute the entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof, and they supersede all other negotiations, understandings
and representations (if any) made by and between such parties.

[Signatures appear on following page]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers, under its corporate seal, and the Participant has
hereunder set his hand and seal, all as of this             day
of                        , 20__, effective as of the Date of Grant.

 

ATTEST:     PEPCO HOLDINGS, INC. By:         By:       Jane K. Storero      
Joseph M. Rigby   Secretary       President and Chief Executive         Officer

 

(Corporate Seal)     PARTICIPANT:                  
Printed Name:                          
                                               

 

-7-



--------------------------------------------------------------------------------

SCHEDULE A

TERMS, CONDITIONS AND PERFORMANCE-RELATED CRITERIA

 